DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on10/14/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        


Claim Objections
Claim 12 is objected to because of the following informalities: the phrase “at the centerline being.” in line 2 should read --at the centerline.-- in order to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the term "about" in line 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7,
Claim 8 is rejected due to their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun (WO 2008/143469 A2).
Regarding claim 1, Mun discloses an anatomical support device comprising: 
a lower portion (left and right auxiliary spine pressing plates 30) (Figs. 1-2, 5) having a bottom side (flat bottoms of auxiliary spine pressing plates 30) (Figs. 1-2, 5) and a top side (curved tops of auxiliary spine pressing plates 30) (Figs. 1-2, 5), the lower portion has a length measured along the bottom side extending between a front and a rear of the lower portion (see annotated Image 1 below); 
a contoured upper portion extending from the top side of the lower portion (spine pressing plate 20) (Figs. 1-2, 5-6), the contoured upper portion is aligned with the length (see annotated Image 1 below), the contoured upper portion separating a first support region of the 
the contoured upper portion having a width that is generally perpendicular to the length, the length being greater than any portion of the width (width of spine pressing plate 20 is lesser than the length of the device) (see annotated Image 1 below), the contoured upper portion having a center line extending parallel to the length (the centerline existing through the center of the spine pressing plate 20 on its surface, parallel to the length of the device) (see annotated Image 1 below), the contoured upper portion at the centerline being continuously curved along at least 95% of the length (spine pressing plate 20 is curved along its entire length) (Figs. 1-2).

    PNG
    media_image1.png
    658
    1113
    media_image1.png
    Greyscale

Image 1. Annotated Image of Mun Fig. 1 to show the length, width, front, and rear.
Regarding claim 2, Mun discloses wherein the centerline is centered between the first and second support regions of the top side (the centerline is through the center of the spine 
Regarding claim 3, Mun discloses wherein the centerline is continuously convexly curved along at least 95% of the length (spine pressing plate 20 is curved along its entire length, and thus the centerline on its surface is also curved along its entire length) (Figs. 1-2).
Claims 14-16 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 2007/0039102 A1).
Regarding claim 14, Thompson discloses an anatomical support device (lumbar support pillow) (abstract) comprising: 
a lower portion (left and right sides of lateral portion 14 to either side of the spine support chamber 12, as well as base member 26) (Figs. 1, 3a-4b, 6) having a bottom side (bottom of chamber 14 not contacting the user) (Fig. 5) and a top side (top of chamber 14 contacting the user) (Fig. 5), the bottom side of the lower portion being substantially planar and having a first stiffness (planar base member 26 is rigid) (Figs. 1-3b; para. [0037]), the top side of the lower portion having a second stiffness less than the first stiffness (lateral portion 14 is inflatable and so must be flexible, while base member 26 is rigid) (Figs. 3a-3b; para. [0027]; para. [0037]); 
and In re Appln. Of: Richard J. Serola et al.Application No.: 15/405,080a contoured upper portion extending from the top side of the lower portion (support surface 16) (Figs. 1-6), the contoured upper portion separating a first support region of the top side of the lower portion from a second support region of the top side of the lower portion  (see annotated Image 2 below).

    PNG
    media_image2.png
    604
    998
    media_image2.png
    Greyscale

Image 2. Annotation of Thompson Fig. 1 to illustrate the support regions and centerline.
Regarding claim 15, Thompson discloses wherein the contoured upper portion and the first and second support regions are formed from a continuous first piece of material (the surface of lateral chamber 14 is one sheet of material, thus the left, right, and center portions of the lateral chamber 14 are formed by the same single continuous sheet of material) (Figs. 1-3b) and the bottom side is formed from a second piece of material attached to the first piece of material (rigid base member 26 secured to the lateral portion 14) (para. 0038]).
Regarding claim 16, Thompson discloses wherein the first and second pieces of material form an inflatable cavity therebetween (lateral portion 14 defines a chamber which is filled with fluid) (Figs. 1-3b; para. [0027]).
Regarding claim 27, Thompson discloses wherein: the lower portion has a rigid base (base member 26 is rigid) (Figs. 1-3b; para. [0037]) and a top portion attached to the rigid base (top surface of lateral portion 14) (Figs. 1-3b), the base having greater rigidity than the top 
Regarding claim 28, Thompson discloses wherein the top portion and the contoured upper portion are formed by a single continuous piece of material (the surface of lateral chamber 14 is one sheet of material, thus the left, right, and center portions of the lateral chamber 14 are formed by the same single continuous sheet of material) (Figs. 1-3b) that is welded to the base (base member 26 can be secured to the lateral portion 14 with glue, a seal, or any other suitable connecting means) (para. 0038]).
Regarding claim 29, Thompson discloses wherein the at least one lower portion chamber and the upper portion chamber are in hydraulic communication such that air can flow between the at least one lower portion chamber and the upper portion chamber (the left, right, and center portions of lateral chamber 14 are all supplied with fluid by the same tube 34) (Figs. 1-3b; para. [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Mun.
Regarding claim 1, Thompson discloses an anatomical support device (lumbar support pillow) (abstract) comprising: 
a lower portion (left and right sides of lateral portion 14, to either side of the spine support chamber 12) (Figs. 1, 3a-4b, 6) having a bottom side (bottom of chamber 14 not contacting the user) (Fig. 5) and a top side (top of chamber 14 contacting the user) (Fig. 5), the lower portion has a length measured along the bottom side extending between a front and a rear of the lower portion (length indicated by “L”) (see annotated Image 2 above); 
a contoured upper portion extending from the top side of the lower portion (support surface 16) (Figs. 1-6), the contoured upper portion is aligned with the length (Fig. 1), the contoured upper portion separating a first support region of the top side of the lower portion from a second support region of the top side of the lower portion (see annotated Image 2 above); 
the contoured upper portion having a width that is generally perpendicular to the length (width of support surface 16 is taken parallel to the width of the whole device) (Fig. 1), the 
Thompson does not disclose the contoured upper portion at the centerline being continuously curved along at least 95% of the length.
However, Mun teaches a spinal correction device (Mun; Fig. 5; page 19 lines 16-20) wherein the contoured upper portion at the centerline being continuously curved along at least 95% of the length (spine pressing plate 20 is curved along its entire length) (Mun; Figs. 1-2, 6; page 19 lines 8-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contoured upper portion of Thompson such that the centerline is continuously curved along at least 95% of the length, as taught by Mun, for the purpose of enabling the device to match the curve of the spine, thereby enabling the device to directly press against the user’s natural “S” curve (Mun; page 19 lines 8-20).
Regarding claim 21, Thompson discloses wherein: the lower portion has a rigid base (base member 26 is rigid) (Figs. 1-3b; para. [0037]) and a top portion attached to the rigid base (top surface of lateral portion 14) (Figs. 1-3b), the base having greater rigidity than the top portion (lateral portion 14 is inflatable and so must be flexible, while base member 26 is rigid) (Figs. 3a-3b; para. [0027]; para. [0037]), the top portion defines the top side of the lower portion and the rigid base defines the bottom side of the lower portion (Figs. 1-3b); the rigid base and top portion define at least one lower portion chamber (lateral portion 14 defines a 
Regarding claim 22, Thompson discloses wherein the top portion and the contoured upper portion are formed by a single continuous piece of material (the surface of lateral chamber 14 is one sheet of material, thus the left, right, and center portions of the lateral chamber 14 are formed by the same single continuous sheet of material) (Figs. 1-3b) that is welded to the base (base member 26 can be secured to the lateral portion 14 with glue, a seal, or any other suitable connecting means) (para. 0038]).
Regarding claim 23, Thompson discloses wherein the at least one lower portion chamber and the upper portion chamber are in hydraulic communication such that air can flow between the at least one lower portion chamber and the upper portion chamber (the left, right, and center portions of lateral chamber 14 are all supplied with fluid by the same tube 34) (Figs. 1-3b; para. [0039]).
Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mun as applied to claim 3 above.
Regarding claim 4, Mun discloses the invention as previously claimed, including wherein a height of the contoured upper portion is measured perpendicularly from the bottom side at the centerline (height H added to H1 yield the height of plate 20 measured from the bottom of 
However, Mun does suggest  wherein a centerline maximum height is located along the length between 65% and 90% of the length from the front (maximum height point at D is at approximately 75% of the length from the front) (see annotated Image 3 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mun device such that a centerline maximum height is located along the length between 65% and 90% of the length from the front, as suggested by Mun, for the purpose of ensuring the device is of an appropriate shape to meet and correct the user’s spine to a natural “S” curve (Figs. 1-2; page 18 lines 6-11).

    PNG
    media_image3.png
    669
    1113
    media_image3.png
    Greyscale

Image 3. Annotation of Mun Fig. 1 to show the approximate location of the maximum height “D” along the length of the device from the front.
Regarding claim 5, Mun discloses further including a first transition region between the centerline and the first support region forming a transition between the first support region and the contoured upper portion (bottom point of the left valley of the left plate 30, where the plate 20 meets the left plate 30) (Fig. 5) and a second transition region between the centerline and the second support region forming a transition between the second support region and the contoured upper portion (bottom point of the right valley of the right plate 30, where the plate 20 meets the right plate 30) (Fig. 5).
Regarding claim 9, Mun does not explicitly disclose wherein the top side of the lower portion and the contoured upper portion are formed from a single continuous piece of material. 
However, Mun does teach that the whole body 10 of the device is formed of wood or elastic synthetic resin (Figs. 1-2; page 18 lines 12-15), and that the device is formed with a CNC machine (Fig. 7; page 41 lines 16-18). A CNC machine uses a variety of subtractive processes (cutting, milling, grinding, drilling, etc.) to create a shape out of a stock block of material. Moreover, the device of Figs. 1-2 is not shown in parts or multiple pieces, and assembling materials such as screws and bolts are not recited in the Mun reference. This strongly suggests that the whole body 10 of the device is one single block of material which has been machined into a single specific shape.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the whole device from a single continuous piece of material, as suggested by Mun, for the purpose of avoiding the inconvenience and .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mun as applied to claim 5 above, and further in view of Thompson.
Regarding claim 6, the modified Mun device teaches the invention as previously claimed, but is silent on wherein the centerline maximum height is between about 4.5 inches and 5.5 inches; In re Appln. Of: Richard J. Serola et al.Application No.: 15/405,080wherein the first support region has a first support region maximum height measured perpendicularly from the bottom side of between 2 inches and 3 inches; wherein the second support region has a second support region maximum height measured perpendicularly from the bottom side of between 2 inches and 3 inches.
However, Mun does teach the height difference between the plates 30 and plate 20 is about 1.5-5 cm, or about 0.6-2 inches (Mun; Figs. 1-2; page 20 lines 10-19). Furthermore, Thompson teaches a lumbar support device (Thompson; abstract) wherein the first support region (left portion of lateral chamber 14, on the left side of central chamber 12) (Thompson; Figs. 1, 3a-4b, 6) has a first support region maximum height measured perpendicularly from the bottom side of between 2 inches and 3 inches (height of lateral chamber 14 can be 2 or 3 inches) (Thompson; Tables from para. [0050]-[0058]); wherein the second support region (right portion of lateral chamber 14, on the right side of central chamber 12) (Thompson; Figs. 1, 3a-4b, 6) has a second support region maximum height measured perpendicularly from the bottom side of between 2 inches and 3 inches (height of lateral chamber 14 can be 2 or 3 inches) (Thompson; Tables from para. [0050]-[0058]). 

Regarding claim 7, the modified Mun device teaches wherein the bottom side of the lower portion has a maximum lower portion width extending between a first side and a second side and perpendicular to the length (body 10 only has one width, thus this is the maximum lower portion width) (see annotated Image 4 below); wherein the first support region has a first support region intermediate height measured half way between the centerline and the first side along the maximum lower portion width measured perpendicularly from the bottom side of between about 1 inch and 2.25 inches (height of lateral chamber 14 can be 2 or 3 inches, which overlaps the claimed range) (Thompson; Tables from para. [0050]-[0058]); wherein the second support region has a second support region intermediate height measured half way 

    PNG
    media_image4.png
    756
    806
    media_image4.png
    Greyscale

Image 4. Annotation of Mun Figs. 1 and 5 to show the maximum lower portion width.
Regarding claim 8, .
Claims 10-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Serola (US 5,201,761) and Mun.
Regarding claim 10, Thompson discloses an anatomical support device (lumbar support pillow) (abstract) comprising: 
a lower portion (left and right sides of lateral portion 14, to either side of the spine support chamber 12) (Figs. 1, 3a-4b, 6) having a bottom side (bottom of chamber 14 not contacting the user) (Fig. 5) and a top side (top of chamber 14 contacting the user) (Fig. 5), the lower portion has a length measured along the bottom side extending between a front and a rear of the lower portion (length indicated by “L”) (see annotated Image 2 above); 
a contoured upper portion extending from the top side of the lower portion (support surface 16) (Figs. 1-6), the contoured upper portion is aligned with the length (Fig. 1), the contoured upper portion separating a first support region of the top side of the lower portion from a second support region of the top side of the lower portion (see annotated Image 2 above); 3In re Appln. Of: Richard J. Serola et al. Application No.: 15/405,080 
the contoured upper portion having a width that is generally perpendicular to the length (width of support surface 16 is taken parallel to the width of the whole device) (Fig. 1), the length being greater than any portion of the width (the length “L” of the device is greater than the width of support surface 16) (Fig. 1); wherein the contoured upper portion has a centerline extending parallel to the length (see annotated Image 2 above), and wherein a height of the contoured upper portion is measured perpendicularly from the bottom side at the centerline (height indicated by “H”) (Figs. 2a-2c).

However, Serola teaches a pillow for supporting the lumbar spine (Serola; abstract) wherein a maximum width of the contoured upper portion (wedge shaped portion 15) (Serola; Fig. 1) measured perpendicular to the length is located within 25% of the length from the rear of the lower portion (see annotated Image 5 below); wherein a minimum width of the contoured upper portion measured perpendicular to the length is located within 25% of the length from the front of the lower portion (see annotated Image 5 below), the minimum width of the contoured upper portion being different than the maximum width of the contoured upper portion such that the contoured upper portion is tapered when moving from the rear toward the front (second wedge shaped portion 15 tapers such that it has a width of 2 inches as the maximum and ¾ inch at the minimum) (Serola; col. 4, lines 16-26; see annotated Image 5 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contoured upper portion of Thompson such that a maximum width of the contoured upper portion measured perpendicular to the length is located within 25% of the length from the rear of the lower 
Thompson does not disclose wherein a centerline maximum height is located closer to the rear of the lower portion than to the front of the lower portion.
However, Mun teaches a spinal correction device (Mun; Fig. 5; page 19 lines 16-20) wherein a centerline maximum height is located closer to the rear of the lower portion than to the front of the lower portion (maximum height of spine pressing plate 20 is at “D”) (Mun, Figs. 1-2, page 21 line 8; see annotated Image 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contoured upper portion of Thompson such that a centerline maximum height is located closer to the rear of the lower portion than to the front of the lower portion, as taught by Mun, for the purpose of enabling the device to match the curve of the spine, thereby enabling the device to directly press against the user’s natural “S” curve (Mun; page 19 lines 8-20).

    PNG
    media_image5.png
    745
    1382
    media_image5.png
    Greyscale

Image 5. Annotation of Serola Fig. 1 to show the positions of the maximum and minimum widths.
Regarding claim 11, the modified Thompson device does not explicitly teach wherein the centerline maximum height is located along the length between 65% and 90% of the length from the front.
However, Mun does further suggest wherein a centerline maximum height is located along the length between 65% and 90% of the length from the front (maximum height point at D is at approximately 75% of the length from the front) (see annotated Image 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mun device such that a centerline maximum height is located along the length between 65% and 90% of the length from the front, as suggested by Mun, for the purpose of ensuring the device is of an appropriate shape to meet and correct the user’s spine to a natural “S” curve (Figs. 1-2; page 18 lines 6-11).
Regarding claim 12, Mun teaches wherein the contoured upper portion is continuously convexly curved along at least 95% of the length at the centerline being  (spine pressing plate 20 is curved along its entire length) (Mun; Figs. 1-2, 6; page 19 lines 8-20).
Regarding claim 13, Serola teaches wherein the width of the contoured upper portion decreases in value when moving from the rear to the front parallel to the length along at least 80% of the length (second wedge shaped portion 15 tapers continuously along its entire length) (Serola; col. 4, lines 16-26; see annotated Image 5 above).
Regarding claim 24, Thompson discloses wherein: the lower portion has a rigid base (base member 26 is rigid) (Figs. 1-3b; para. [0037]) and a top portion attached to the rigid base (top surface of lateral portion 14) (Figs. 1-3b), the base having greater rigidity than the top portion (lateral portion 14 is inflatable and so must be flexible, while base member 26 is rigid) (Figs. 3a-3b; para. [0027]; para. [0037]), the top portion defines the top side of the lower portion and the rigid base defines the bottom side of the lower portion (Figs. 1-3b); the rigid base and top portion define at least one lower portion chamber (lateral portion 14 defines a chamber which is filled with fluid; chambers defined by lateral portion 14 as the lower portion are to the left and right of central chamber 12) (Figs. 1-3b; para. [0027]); the contoured upper portion defining an upper portion chamber (chamber within the center of lateral portion 14 which defines the support surface 16) (Figs. 1-3b); the at least one lower portion chamber and the upper portion chamber being selectively inflatable and deflatable to adjust a degree of inflation (lateral chamber 14 can be filled with varying amounts of fluid) (para. [0031]).
Regarding claim 25, Thompson discloses wherein the top portion and the contoured upper portion are formed by a single continuous piece of material (the surface of lateral 
Regarding claim 26, Thompson discloses wherein the at least one lower portion chamber and the upper portion chamber are in hydraulic communication such that air can flow between the at least one lower portion chamber and the upper portion chamber (the left, right, and center portions of lateral chamber 14 are all supplied with fluid by the same tube 34) (Figs. 1-3b; para. [0039]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 16 above, and further in view of Mun.
Regarding claim 17, Thompson discloses the invention as previously claimed, including wherein the bottom side has a length and a width that are perpendicular to one another (length indicated by “L” and width indicated by “W” are perpendicular) (Fig. 1), wherein the contoured upper portion has a maximum height measured from the bottom side that is measured perpendicular to the length and the width (height indicated by “H” of the support surface 16; as support surface 16 only has one height, it would be the maximum height) (Figs. 2a-2c), but does not disclose the maximum height being between 25% and 50% of the length and between 20% and 50% of the width.
However, Mun teaches a spinal correction device (Mun; Fig. 5; page 19 lines 16-20) suggesting wherein the maximum height being between 25% and 50% of the length and between 20% and 50% of the width (maximum height of spine pressing plate 20 is at “D”; the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contoured upper portion of Thompson such that wherein the maximum height being between 25% and 50% of the length and between 20% and 50% of the width, as suggested by Mun, for the purpose of enabling the device to match the curve of the spine, thereby enabling the device to directly press against the user’s natural “S” curve (Mun; page 19 lines 8-20).

    PNG
    media_image6.png
    658
    998
    media_image6.png
    Greyscale

Image 6. Annotated Mun Figure 1 to show “D” in relation to the length.

    PNG
    media_image7.png
    550
    460
    media_image7.png
    Greyscale

Image 7. Annotated Mun Figure 5 to show “D” in relation to the width.
Regarding claim 18, the modified Thompson device teaches wherein a maximum height of the first and second support regions measured perpendicular to the bottom side is between 2 inches and 3 inches (height of lateral chamber 14 can be 2 or 3 inches) (Thompson; Tables from para. [0050]-[0058]), but does not disclose the maximum height of the contoured upper portion is between 4 and 6 inches.
However, Mun further teaches the height difference between the plates 30 and plate 20 is about 1.5-5 cm, or about 0.6-2 inches (Mun; Figs. 1-2; page 20 lines 10-19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thompson contoured upper portion to have a height difference to the first and second support regions of about 0.6-2 inches, as taught by Mun, for the purpose of for the purpose of enabling the device to match the curve of the spine, thereby enabling the device to directly press against the user’s natural “S” curve .
Claims 19-20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Hudson (US 2016/0095781 A1).
Regarding claim 19, Thompson discloses an anatomical support device (lumbar support pillow) (abstract) comprising: 
a lower portion (left and right sides of lateral portion 14, to either side of the spine support chamber 12) (Figs. 1, 3a-4b, 6) having a bottom side (bottom of chamber 14 not contacting the user) (Fig. 5) and a top side (top of chamber 14 contacting the user) (Fig. 5), the top side having a first gripping characteristic (top flat surface of right and left sides of lateral portion 14) (Figs. 1, 3b); and a contoured upper portion extending from the top side of the lower portion (support surface 16) (Figs. 1-6), the contoured upper portion separating a first support region of the top side of the lower portion from a second support region of the top side of the lower portion (see annotated Image 2 above)3In re Appln. Of: Richard J. Serola et al.Application No.: 15/405,080.
Thompson does not disclose the contoured upper portion has a second gripping characteristic that is greater than the first gripping characteristic.
However, Hudson teaches a massage device which contacts a user’s back (Hudson; abstract; Fig. 6) wherein the contoured upper portion has a second gripping characteristic (textured non-slip surface 110 on massage head 106) (Hudson; Fig. 1; para. [0036]) that is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thompson support surface 16 such that the contoured upper portion has a second gripping characteristic that is greater than the first gripping characteristic, as taught by Hudson, for the purpose of preventing sliding movement when in contact with a patient’s skin (Hudson; para. [0042]).
Regarding claim 20, the modified Thompson device teaches wherein the first and second gripping characteristics are coefficients of friction that are different (Hudson textured non-slip surface 110 on Thompson support surface 16 prevents slipping movement, thus it has a greater coefficient of friction against skin than the flat surfaces of the right and left sides of Thompson lateral portion 14) (Thompson, Figs. 1, 3b; Hudson, Fig. 1, para. [0036]).
Regarding claim 30, Thompson discloses wherein: the lower portion has a rigid base (base member 26 is rigid) (Figs. 1-3b; para. [0037]) and a top portion attached to the rigid base (top surface of lateral portion 14) (Figs. 1-3b), the base having greater rigidity than the top portion (lateral portion 14 is inflatable and so must be flexible, while base member 26 is rigid) (Figs. 3a-3b; para. [0027]; para. [0037]), the top portion defines the top side of the lower portion and the rigid base defines the bottom side of the lower portion (Figs. 1-3b); the rigid base and top portion define at least one lower portion chamber (lateral portion 14 defines a chamber which is filled with fluid; chambers defined by lateral portion 14 as the lower portion are to the left and right of central chamber 12) (Figs. 1-3b; para. [0027]); the contoured upper portion defining an upper portion chamber (chamber within the center of lateral portion 14 .
Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of new ground(s) of rejection with new additional references being used in the current rejection as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,506,929 by Josefek is considered to be relevant as it discloses a cushion with a ridge to support the lumbar region.
US D540,606 S by Greenberg et al. is considered to be relevant as it discloses an inflatable wedge shaped lumbar support.
US 4,516,568 by Baxter et al. is considered to be relevant as it discloses an inflatable lumbar support with a rigid back.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785